PER CURIAM.
We agree with the State of Florida’s contention that the trial court erred by awarding the appellee, John Lee Collins, Jr., credit for time served on community control. When sentencing the appellee for the crime which caused appellee to be placed on community control and for the crime which was the basis for revoking that community control, the trial court awarded the appellee credit for the 273 days he had served on community control. This was error. Mathews v. State, 529 So.2d 361 (Fla. 2d DCA 1988). See also Swain v. State, 553 So.2d 1331 (Fla. 1st DCA 1989); State v. Arnold, 550 So.2d 154 (Fla. 5th DCA 1989). We, accordingly, affirm the judgments and sentences but remand with instructions to strike the award of the credit for time served on community control.
*455Affirmed and remanded with instructions.
SCHOONOVER, C.J., and CAMPBELL and THREADGILL, JJ., concur.